Title: To Thomas Jefferson from Charles Yancey, 14 May 1821
From: Yancey, Charles
To: Jefferson, Thomas


Dear Sir.
Yancey Mills Va
14th May 1821
The Bearer hereof Wm C. Yates Esqr being on his way to Richmond is desirous of seeing you, & your Residence. any attention paid to him will be to your old friend a favor, who Gladly embraces the opportunity of Renewing to you his unfeigned Regard & esteem for you as a man, & an old faithfull public servant I am Dear Sir, your friend & Most Obedient Humble ServantCharles Yancey